Citation Nr: 0613391	
Decision Date: 05/08/06    Archive Date: 05/17/06

DOCKET NO.  03-23 562	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to a higher initial evaluation for diabetes 
mellitus, rated as 20 percent disabling from May 8, 2001.



ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel







INTRODUCTION

The veteran served on active duty from July 1969 to July 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The veteran requested that he be afforded a videoconference 
hearing at the time he submitted his substantive appeal in 
July 2003.  The veteran was informed in October 2004 that he 
was scheduled for a hearing that same month.  In October 
2004, the veteran withdrew the request for a hearing.  
38 C.F.R. § 20.704(e) (2005).

The veteran's case was remanded to the RO for additional 
development in March 2005.  The case is again before the 
Board for appellate review.  (The veteran also appealed a 
claim for a total disability rating based on service-
connected disability; however, the RO granted this benefit in 
January 2006.  Therefore, it is not before the Board.)


FINDING OF FACT

The veteran's diabetes mellitus requires the use of insulin 
twice daily and a restricted diet, but does not require 
regulation of his activities.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.119, Diagnostic 
Code 7913 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran served on active duty from July 1969 to July 
1971.  In November 2002, service connection for diabetes 
mellitus was granted and assigned a 20 percent disability 
rating effective from July 9, 2001.  In a June 2003 rating 
decision, an earlier effective date was granted--May 8, 2001.  

In several statements on file the veteran reported 
experiencing problems in regulating his glucose levels, as 
well as being on a restricted diet and restricted activity.  
He contends that his activity is restricted because his 
occupation as a truck driver ended in 1991.  He reported that 
his height is 5'7" and his weight is 356 pounds and that 
entering and exiting the cab of the truck would cause 
complications with his blood sugar levels.  

Associated with the claims file are VA outpatient treatment 
reports dated from June 1997 to January 2004.  The reports 
show that the veteran was seen every three to six months for 
the control of his diabetes, that he was on the American 
Diabetic Association (ADA) diet, that his diabetes was 
described as without complications and that his diabetes was 
variously described as from well to poorly controlled.  The 
records disclose that he was prescribed insulin twice daily 
and oral medication to control his diabetes.  The veteran's 
records show that his weight ranged from 356 pounds to 370 
pounds and he was described as morbidly obese.

In an entry dated in October 2001 and in an entry dated in 
December 2002 VA examiners noted that the veteran had been 
unemployed and on workers' compensation since 1991 when he 
detached ligaments in his right arm.

In an entry dated in September 2001 and in an entry dated in 
November 2002 the veteran's diabetes was described as without 
complications.  

In an entry dated in December 2001 a VA examiner noted that 
the veteran was provided an overview of the importance of 
diet, exercise, medication and moderation in controlling his 
blood sugar levels.  

The veteran was afforded several VA examinations for various 
claimed disabilities.  

A VA examination dated July 8, 2003, noted that the veteran 
was diagnosed with erectile dysfunction (ED) and the examiner 
opined that the ED was at least as likely as not secondary to 
his diabetes mellitus.

A VA examination dated July 9, 2003, noted that the veteran 
was diagnosed with diabetes mellitus type 2 and hypertension 
in 2001.  His height was recorded as 5'7" and his weight was 
recorded as 370 pounds.  The examiner opined that because the 
hypertension and diabetes mellitus were diagnosed at the same 
time, the hypertension was not secondary to the diabetes.  
The examiner noted that the veteran's morbid obesity 
contributed to both his diabetes mellitus and his 
hypertension. 

A VA examination dated July 23, 2003, noted that the veteran 
suffered from peripheral neuropathy of the upper and lower 
extremities secondary to his diabetes mellitus.

Also associated with the claims file is an opinion letter 
dated in April 2002 and laboratory studies from M. Mercado, 
M.D.  Dr. Mercado noted that he saw the veteran for the first 
time in July 2001.  He indicated that he had treated the 
veteran for diabetes and hypertension.  He stated that the 
veteran did not report any hyperglycemic reactions or blood 
sugar elevations requiring hospitalization.  He said that 
veteran reported restricting his diet without any weight 
loss.  He noted the veteran's body mass index (BMI) to be 
50+.  He indicated that the veteran's diabetic control was 
suboptimal based on Hemoglobin A1C of 9.1.  He concluded that 
the veteran had no known diabetic complications at that time.

Also associated with the claims file are private treatment 
records dated from April 2003 to August 2003 and an opinion 
letter from C. Cahall, M.D., dated in July 2003 and an 
addendum attached in September 2003.  In the letter dated in 
July 2003, Dr. Cahall noted that the veteran had poorly 
controlled diabetes.  He stated that the veteran required 
close monitoring of his blood sugar and that he was assisting 
the veteran in getting his blood sugar levels under better 
control.  He stated that the veteran had significant 
fluctuations producing hyper- and hypo-glycemia possibly 
related to exertion.  He added that it was unclear whether 
exertion affected the veteran's blood sugar levels.  He 
stated that regulation of the veteran's activities was 
probably recommended secondary to his tendency towards 
hypoglycemia and hyperglycemia.  He stated that he had no 
blood sugar logbook for the veteran but that the veteran was 
to maintain a logbook for three weeks so that he could get a 
better idea of the actual degree of blood sugar variability 
in the veteran.  

An addendum was added to the record in September 2003.  Dr. 
Cahall noted that he had reviewed the logbook and although 
the veteran's blood sugar levels did not show hypoglycemia, 
the levels were erratic, ranging from 124 to 365 and that the 
veteran required stricter control.

Also associated with the claims file was a note on a 
prescription pad from a VA examiner dated in February 2004.  
The examiner stated that the veteran was an insulin dependent 
diabetic and that because of his insulin dependence he did 
not qualify to work as a commercial truck driver.  He 
concluded by saying that the veteran was on the ADA diet.  

A VA physician submitted a note in November 2004.  The 
veteran was noted to have undergone gastric bypass surgery 
that month for morbid obesity.

The veteran was afforded a VA examination in October 2005.  
He reported that when he was diagnosed with diabetes mellitus 
in 1999 he was prescribed oral medication.  He said he was 
switched to insulin and had been on insulin for the past four 
years.  He denied any polyuria, polydipsia, or weight loss.  
He also denied ketoacidosis or hypoglycemic reactions.  He 
said he was on a low cholesterol and low carbohydrate diet.  
The examiner reported that the veteran had no restriction 
with activities due to his diabetes.  The examiner noted that 
he no longer worked as a truck driver because he was on 
insulin.  The veteran was noted to take insulin two times per 
day.  He reported that he visited his diabetic care provided 
four times per year.  He denied any other symptoms such as 
anal pruritis or loss of muscle strength.  He had no history 
of diabetic retinopathy.  He did report a history of 
hypertension diagnosed prior to diabetes.  The Board notes 
that the veteran's weight was 252 pounds and his BMI was 38.  
The examiner reviewed lab work from March 2005 and said that 
Hemoglobin A1C was 7.1 which showed good control of the 
diabetes.  

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2005).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2005).  The veteran's claim for a higher evaluation for 
his diabetes mellitus is an original claim that was placed in 
appellate status by a notice of disagreement with an initial 
rating award.  As such, separate ratings can be assigned for 
separate periods of time based on the facts found--a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999).

The RO rated the veteran diabetes mellitus as 20 percent 
disabling under Diagnostic Code 7913.  38 C.F.R. § 4.119 
(2005).  Under Diagnostic Code 7913, a rating of 20 percent 
is for application when the veteran's diabetes requires 
insulin and restricted diet, or; oral hypoglycemic agent and 
restricted diet.  A rating of 40 percent is for application 
when the veteran's diabetes requires insulin, restricted 
diet, and regulation of activities.

The Board notes that the term "regulation of activities" is 
defined in the regulations.  The first paragraph of 
Diagnostic Code 7913 indicates that "regulation of 
activities" means "avoidance of strenuous occupational and 
recreational activities."  

The veteran has been described as morbidly obese.  In an 
entry from a VA examiner dated in December 2001, the veteran 
was advised that diet, exercise, medication and moderation 
were important in controlling his diabetes.  Thus the veteran 
was prescribed diet and exercise in order to better regulate 
his blood sugar levels.

Additionally, in his letter of July 2003, Dr. Cahall stated 
that the veteran had significant fluctuations producing 
hyper- and hypo-glycemia possibly related to exertion.  He 
added that it was unclear whether exertion affected the 
veteran's blood sugar levels and that regulation of the 
veteran's activities was probably recommended secondary to 
his tendency towards hypoglycemia and hyperglycemia.  In his 
addendum letter received in September 2003 Dr. Cahall 
concluded that the veteran required stricter control.  These 
statements are equivocal and do not clearly indicate that the 
veteran has been prescribed avoidance of strenuous 
occupational and recreational activities.  

While the VA examiner in his February 2004 note reported that 
the veteran does not qualify to work as a commercial driver 
due to his insulin dependence, there is no objective evidence 
of restriction of the veteran's activities, only the 
veteran's statements.  In fact, the veteran ceased his 
occupation as a truck driver in 1991, ten years prior to his 
diagnosis of diabetes mellitus.  The Board also notes that 
the veteran's employment was discontinued secondary to 
detached ligaments in his right arm.

Review of the record discloses that the veteran currently 
requires the use of insulin twice each day, and maintains a 
prescribed diet in response to his diabetic condition.  
Notably, however, the veteran has not been shown to require 
regulation of his activities secondary to his diabetes.  The 
October 2005 VA examiner said that the veteran had no 
restriction with activities due to his diabetes.  The 
treatment records show that he is treated for diabetes 
control every three to six months.  The veteran was also 
noted to have undergone a gastric bypass surgery in November 
2005 and his weight and BMI were down since his July 2003 VA 
examination.  

In short, while assignment of a rating higher than 20 percent 
for diabetes mellitus requires insulin usage, restricted diet 
and regulation of activities, the evidence shows that the 
veteran does not require any regulation of his activities.  
The Board acknowledges that the veteran experiences 
peripheral neuropathy and erectile dysfunction as secondary 
to his diabetes.  Nevertheless, the presence of complications 
from diabetes in the veteran does not support a higher 
evaluation since those complications must be in addition to, 
and not in lieu of, a finding of the regulation of 
activities.  The Board accordingly concludes that the 
evidence on file does not support assignment of an evaluation 
higher than 20 percent for diabetes mellitus.  This is so 
since the award of service connection-May 8, 2001.  The 
veteran's claim for a higher initial rating is therefore 
denied.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
an increased disability rating for the veteran's diabetes 
mellitus.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 
(1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2005).  

In deciding the issue in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  The Board has also considered the 
implementing regulations.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In those cases where notice is provided 
to the claimant, a second notice is to be provided to advise 
that, if such information or evidence is not received within 
one year from the date of such notification, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West 2002).  In addition, 38 C.F.R. § 
3.159(b), details the procedures by which VA will carry out 
its duty to notify.

The RO notified the veteran of the evidence/information 
required to substantiate his claim in May 2002.  He was 
informed of the elements to satisfy in order to establish 
service connection.  He was advised to submit any evidence he 
had to show that he had a current disability and to identify 
sources of evidence/information that the veteran wanted the 
RO to obtain on his behalf.

The RO granted service connection in November 2002.  The 
veteran was informed that his claim for service connection 
for diabetes mellitus was assigned a 20 percent rating 
because he required insulin and a restricted diet.  

The RO notified the veteran of the evidence/information 
required to substantiate his claim again in August 2005.  He 
was requested to provide any treatment records showing that 
his diabetes mellitus warranted a higher evaluation.  He was 
specifically requested to complete an Authorization and 
Consent to Release Information for treatment records at East 
Liverpool Community Outpatient Clinic.  He was requested to 
inform the RO if he had received any treatment at VA.  He was 
also informed that the evidence must show that his service-
connected disability had worsened.  The veteran did not 
respond to the letter.  

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim.  In summary, the 
Board finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

Additionally, in letters dated in March 2006 and April 2006 
the veteran was told of the criteria used to award disability 
ratings and the criteria for assigning an effective date, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No 
such issue is now before the Board.  Therefore, a remand of 
the claim for a higher rating in order to address an 
effective date issue is not necessary.

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that the RO has 
obtained VA and private medical records in developing the 
veteran's claim.  The veteran was afforded several VA 
examinations.  The veteran has not alleged that there is any 
outstanding evidence that would support his contentions.  The 
Board is not aware of any outstanding evidence.  Therefore, 
the Board finds that the VA has complied with the duty-to-
assist requirements found at 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)-(e) (2005).  


ORDER

Entitlement to a higher initial evaluation for diabetes 
mellitus, rated as 20 percent disabling from May 8, 2001, is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


